--------------------------------------------------------------------------------


 
CHANGE IN CONTROL SEVERANCE AGREEMENT
 
THIS AGREEMENT is entered into as of ______, 2008 by and between Southern Union
Company, a Delaware corporation (the “COMPANY”), and ____________ (“EXECUTIVE”).
 
W I T N E S S E T H
 
WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its stockholders; and
 
WHEREAS, the Company recognizes that, as is the case with many publicly held
corporations, the possibility of a change in control may arise and that such
possibility may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and
 
WHEREAS, the Compensation Committee of the Board (as defined in Section 1) has
determined that it is in the best interests of the Company and its stockholders
to secure Executive’s continued services and to ensure Executive’s continued
dedication to his duties in the event of any threat or occurrence of a Change in
Control (as defined in Section 1) of the Company; and
 
WHEREAS, the Compensation Committee of the Board has authorized the Company to
enter into this Agreement.
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Company and Executive hereby
agree as follows:
 
1. Definitions.  As used in this Agreement, the following terms shall have the
respective meanings set forth below:
 
(a) “BASE SALARY” means the Executive’s highest annual rate of base salary
during the 36-month period immediately prior to the Date of Termination.
 
(b) “BOARD” means the Board of Directors of the Company and, after a Change in
Control, the “board of directors” of the Parent Corporation or Surviving
Corporation, as the case may be, as defined for purposes of Section 1(e).
 
(c) “BONUS AMOUNT” means the higher of (i) Executive’s target annual bonus for
the year in which the Date of Termination occurs or (ii) the average annual
bonus paid to the Executive by the Company (or its affiliates) pursuant to the
annual bonus plan that the Company (or its affiliates) may have in place from
time to time, including any portion of the annual bonus deferred into a deferred
compensation plan, during the last three (3) completed fiscal years of the
Company (or such shorter period of time during which the Executive was employed
by the Company) immediately preceding the Date of Termination (annualized in the
event that the Executive was not employed by the Company (or its affiliates) for
the whole of any such fiscal year).
 

--------------------------------------------------------------------------------


(d) “CAUSE” means (i) the willful and continued failure of the Executive to
perform substantially his duties with the Company (other than any such failure
resulting from the Executive’s incapacity due to physical or mental illness or
any such failure subsequent to the Executive being delivered a notice of
termination without Cause by the Company or delivering a notice of termination
for Good Reason to the Company) after a written demand for substantial
performance is delivered to the Executive by or on behalf of the Board which
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed his duties, (ii) the willful engaging
by the Executive in illegal conduct or gross misconduct which is demonstrably
and materially injurious to the Company or its affiliates or (iii) the
conviction of a felony by the Executive.  For purposes of this paragraph (d), no
act or failure to act by the Executive shall be considered “willful” unless done
or omitted to be done by the Executive in bad faith and without reasonable
belief that the Executive’s action or omission was in the best interests of the
Company or its affiliates.  Any act, or failure to act, in accordance with
authority duly given by the Board, based upon the advice of counsel for the
Company (including counsel employed by the Company) shall be conclusively
presumed to be done, or omitted to be done, by the Executive in good faith and
in the best interests of the Company.  Cause shall not exist unless and until
the Company has delivered to the Executive a copy of a resolution duly adopted
by three-quarters of the entire Board (excluding the Executive from both the
numerator and denominator if the Executive is a Board member) at a meeting of
the Board called and held for such purpose (after reasonable notice to the
Executive and an opportunity for the Executive, together with counsel, to be
heard before the Board), that an event set forth in clause (i), (ii) or (iii)
has occurred and specifying the particulars thereof in detail.  If the Company
does not deliver to the Executive a Notice of Termination (as defined in Section
9(b)) within ninety (90) days after the Chairman of the Board (or, if the
Executive is the Chairman, the head of the Compensation Committee) has knowledge
that an event constituting Cause has occurred, the event will no longer
constitute Cause.
 
(e) “CHANGE IN CONTROL” means the occurrence of any one of the following events:
 
(i) individuals who, on the effective date of the Agreement, constitute the
Board (the “INCUMBENT DIRECTORS”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to the effective date of the Agreement whose election or nomination for election
was approved by a vote of at least two-thirds of the Incumbent Directors then on
the Board (either by a specific vote or by approval of the proxy statement of
the Company in which such person is named as a nominee for director, without
written objection to such nomination) shall be an Incumbent Director; provided,
however, that no individual initially elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director;
 
2

--------------------------------------------------------------------------------


(ii) any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “EXCHANGE ACT”) and as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding securities eligible to vote generally in the
election of directors (the “COMPANY VOTING SECURITIES”); provided, however, that
the event described in this paragraph (ii) shall not be deemed to be a Change in
Control by virtue of any of the following acquisitions:  (A) by the Company or
any Subsidiary, (B) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary, (C) by any underwriter temporarily
holding securities pursuant to an offering of such securities, (D) pursuant to a
Non-Qualifying Transaction (as defined in paragraph (iii)), (E) pursuant to any
acquisition by the Executive or any group of persons including the Executive (or
any entity controlled by the Executive or any group of persons including the
Executive) or (F) by George L. Lindemann, his spouse, descendants and trusts for
their benefit and any person that is and remains a controlled affiliate of
George L. Lindemann or his spouse (individually and collectively, the “LINDEMANN
FAMILY”);
 
(iii) the consummation of a merger, consolidation, statutory share exchange,
reorganization, sale of all or substantially all the Company’s assets or similar
form of corporate transaction involving the Company or any of its Subsidiaries
that requires the approval of the Company’s stockholders, whether for such
transaction or the issuance of securities in the transaction (a “BUSINESS
COMBINATION”), unless immediately following such Business Combination:  (A) over
50% of the total voting power of (x) the corporation resulting from such
Business Combination (the “SURVIVING CORPORATION”), or (y) if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
of at least 95% of the voting securities eligible to elect directors of the
Surviving Corporation (the “PARENT CORPORATION”), is represented by Company
Voting Securities that were outstanding immediately prior to such Business
Combination (or, if applicable, is represented by shares into which such Company
Voting Securities were converted pursuant to such Business Combination), and
such voting power among the holders thereof is in substantially the same
proportion as the voting power of such Company Voting Securities among the
holders thereof immediately prior to the Business Combination, (B) no person
(other than any employee benefit plan (or related trust) sponsored or maintained
by the Surviving Corporation or the Parent Corporation or the Lindemann Family),
is or becomes the beneficial owner, directly or indirectly, of 20% or more of
the total voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) and (C) at least a majority of the members of the board
of directors of the Parent Corporation (or, if there is no Parent Corporation,
the Surviving Corporation) following the consummation of the Business
Combination were Incumbent Directors at the time of the Board’s approval of the
execution of the initial agreement providing for such Business Combination (any
Business Combination which satisfies all of the criteria specified in (A), (B)
and (C) above shall be deemed to be a “NON-QUALIFYING TRANSACTION” and any
Business Combination which does not satisfy all of the criteria specified in
(A), (B) and (C) shall be deemed a “QUALIFYING TRANSACTION”); or
 
3

--------------------------------------------------------------------------------


(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.
 
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 20% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company or its affiliates which reduces the number of Company
Voting Securities outstanding; provided, that if after the consummation of such
acquisition by the Company such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control of the Company shall then occur.  For purposes of this Change
in Control definition, “corporation” shall include any limited liability
company, partnership, association, business trust and similar organization,
“board of directors” shall refer to the ultimate governing body of such
organization and “director” shall refer to any member of such governing body.
 
(f) “DATE OF TERMINATION” means (i) the effective date on which the Executive’s
employment by the Company terminates as specified in a prior written notice by
the Company or the Executive, as the case may be, to the other, delivered
pursuant to Section 9 or (ii) if the Executive’s employment by the Company
terminates by reason of death, the date of death of the Executive.
 
(g) “DISABILITY” shall mean long-term disability under the terms of Company’s
long-term disability plan, as then in effect.
 
(h) “EQUITY INCENTIVE COMPENSATION” means all equity-based compensation awards
(including stock options, restricted stock, stock appreciation rights and cash
restricted units) granted under the Company’s stock and incentive plans, as in
effect from time to time.
 
(i) “GOOD REASON” means the occurrence of one or more of the following
circumstances, without the Executive’s express written consent, and which
circumstance(s) are not remedied by the Company within thirty (30) days of
receipt of a written notice from the Executive describing in reasonable detail
the Good Reason event that has occurred (which notice must be provided within
ninety (90) days of the Executive’s obtaining knowledge of the event), provided
that the Executive must terminate employment within the two (2) years following
the Executive’s obtaining knowledge of the event:
 
4

--------------------------------------------------------------------------------


(i) any material change in the duties, responsibilities or authority (including
reporting responsibilities) of the Executive that is inconsistent in any
material and adverse respect with the Executive’s position(s), duties,
responsibilities or status with the Company immediately prior to such Change in
Control (including any material and adverse diminution of such duties or
responsibilities);
 
(ii) any material and adverse change in the Executive’s titles or offices
(including, if applicable, membership on the Board) with the Company as in
effect immediately prior to such Change in Control;
 
(iii) a more than 10% reduction by the Company in the Executive’s rate of annual
base salary as in effect immediately prior to such Change in Control;
 
(iv) a more than 10% reduction by the Company in the Executive’s annual bonus
opportunity as in effect immediately prior to such Change in Control (including
any material and adverse change in the formula for such bonus);
 
(v) any requirement of the Company that the Executive (A) be based anywhere more
than fifty (50) miles from the office where the Executive is located at the time
of the Change in Control or (B) travel on Company business to an extent
substantially greater than the travel obligations of the Executive immediately
prior to such Change in Control; or
 
(vi) the failure of the Company to obtain the assumption of the Company’s
obligations hereunder from any successor as contemplated in Section 8(b).
 
The Executive’s right to terminate employment for Good Reason shall not be
affected by the Executive’s incapacities due to mental or physical illness and
the Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any event or condition constituting Good
Reason.
 
(j) “QUALIFYING TERMINATION” means a termination of the Executive’s employment
(i) by the Company other than for Cause or (ii) by the Executive for Good
Reason.  Termination of the Executive’s employment on account of death or
Disability shall not be treated as a Qualifying Termination.  Notwithstanding
the preceding sentence, the death of the Executive after notice of termination
for Good Reason or without Cause has been validly provided shall be deemed to be
a Qualifying Termination.
 
5

--------------------------------------------------------------------------------


(k) “SUBSIDIARY” means any corporation or other entity in which the Company has
a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors (or
members of any similar governing body) or in which the Company has the right to
receive 50% or more of the distribution of profits or 50% of the assets or
liquidation or dissolution.
 
(l) “TERMINATION PERIOD” means the period of time beginning with a Change in
Control and ending two (2) years following such Change in
Control.  Notwithstanding anything in this Agreement to the contrary, if (i) the
Executive’s employment is terminated prior to a Change in Control for reasons
that would have constituted a Qualifying Termination if they had occurred
following a Change in Control; (ii) the Executive reasonably demonstrates that
such termination (or Good Reason event) was at the request of a third party who
had indicated an intention or taken steps reasonably calculated to effect a
Change in Control; and (iii) a Change in Control involving such third party (or
a party competing with such third party to effectuate a Change in Control) does
occur within twelve (12) months from the date of such termination, then for
purposes of this Agreement, the date immediately prior to the date of such
termination of employment or event constituting Good Reason shall be treated as
a Change in Control.  For purposes of determining the timing of payments and
benefits to the Executive under Section 3, the date of the actual Change in
Control shall be treated as the Date of Termination under Section 1(f), and for
purposes of determining the amount of payments and benefits owed to the
Executive under Section 3, the date the Executive’s employment is actually
terminated shall be treated as the Date of Termination under Section 1(f).
 
2. Term of Agreement.  This Agreement shall be effective on the date hereof and
shall continue in effect until the Company shall have given three (3) years’
written notice of cancellation; provided, that, notwithstanding the delivery of
any such notice, this Agreement shall continue in effect for a period of two (2)
years after a Change in Control, if such Change in Control shall have occurred
during the term of this Agreement.  Notwithstanding anything in this Section to
the contrary, this Agreement shall terminate if Executive or the Company
terminates Executive’s employment prior to a Change in Control except as
provided in Section 1(l).
 
3.   Payments Upon Termination of Employment.  If during the Termination Period
the employment of the Executive is terminated pursuant to a Qualifying
Termination, then the Company shall provide to the Executive:
 
(a) a lump-sum cash payment equal to the result of multiplying (i) the sum of
(A) the Executive’s Base Salary, plus (B) the Executive’s Bonus Amount by
(ii) [one (1)] [one and a half (1.5)];
 
(b) a lump-sum cash payment equal to the Executive’s base salary through the
Date of Termination and any bonus amounts for completed fiscal years, to the
extent not theretofore paid or deferred;
 
(c) a lump-sum cash payment equal to the Executive’s target annual bonus for the
fiscal year in which the Date of Termination occurs, multiplied by a fraction
the numerator of which shall be the number of days the Executive was employed by
the Company during the fiscal year in which the Date of Termination occurred and
the denominator of which is 365;
 
6

--------------------------------------------------------------------------------


(d) a lump-sum cash payment equal to the after-tax value (based on the highest
Federal and State tax rates) of the Company-provided annual health care for the
Executive and/or the Executive’s family at the Date of Termination, multiplied
by [one (1)] [one and a half (1.5)];
 
(e) for a period of one (1) year following the Date of Termination, the Company
shall make outplacement services available to the Executive in accordance with
its outplacement policy in effect immediately before the Change in Control (or
if no such policy is in effect, the Executive may choose a provider of
outplacement services, provided that the total cost of such outplacement
services for the Executive shall not exceed $20,000);
 
(f) to the extent not theretofore paid or provided, any other amounts or
benefits required to be paid or provided or which the Executive is eligible to
receive under any plan, program, policy or practice or other contract or
agreement of the Company and its affiliated companies through the Date of
Termination; and
 
(g) full vesting of all Executive’s outstanding Equity Incentive Compensation
awards (for the avoidance of doubt, the vesting provided in this Section 3(g)
shall be in addition to, and not in lieu of, the change in control vesting
provided under the Company’s stock and incentive plans or award agreements
issued thereunder).
 
The Company shall not be required to make the payments and provide the benefits
specified in this Section 3 unless the Executive executes and delivers to the
Company an agreement releasing the Company, its affiliates and its officers,
directors and employees from all liability (other than the payments and benefits
under this Agreement) in the form attached hereto as Exhibit A (the “RELEASE”).
The Release shall be provided to the Executive no later than two (2) days after
the Date of Termination, must be executed by the Executive and become effective
and not be revoked by the Executive by the 55th day following the Date of
Termination.
 
Subject to the Release becoming effective as provided above, the payments and
benefits provided in Section 3 shall be paid within sixty (60) days of the Date
of Termination.
 
4. Limitation on Payments by the Company.
 
(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that (i) any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company (or
any of its affiliated entities) or any entity which effectuates a Change in
Control (or any of its affiliated entities) to or for the benefit of Executive
(whether pursuant to the terms of this Agreement or otherwise) (the “PAYMENTS”)
would be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code (the “EXCISE TAX”), and (ii) the reduction of the amounts payable
to Executive under this Agreement to the maximum amount that could be paid to
Executive without giving rise to the Excise Tax (the “SAFE HARBOR CAP”) would
provide the Executive with a greater after tax amount than if such amounts were
not reduced, then the amounts payable to Executive under this Agreement shall be
reduced (but not below zero) to the Safe Harbor Cap.  The reduction of the
amounts payable hereunder, if applicable, shall be made by reducing first the
benefits under Section 3(e), then reducing the cash payments under Section 3(a),
(b), (c) and (d), and then reducing the accelerated vesting under Section 3(g)
(first by not vesting equity awards that are not Section 409A “deferred
compensation” and then by not vesting equity awards that are Section 409A
“deferred compensation”).  For purposes of reducing the Payments to the Safe
Harbor Cap, only amounts payable under this Agreement (and no other Payments)
shall be reduced.  If the reduction of the amounts payable hereunder would not
result in a greater after tax result to Executive, no amounts payable under this
Agreement shall be reduced pursuant to this provision.
 
7

--------------------------------------------------------------------------------


(b) All determinations required to be made under this Section 4 shall be made by
the public accounting firm that is retained by the Company as of the date
immediately prior to the Change in Control (the “ACCOUNTING FIRM”) which shall
provide detailed supporting calculations both to the Company and Executive
within fifteen (15) business days of the receipt of notice from the Company or
the Executive that there has been a Payment, or such earlier time as is
requested by the Company.  Notwithstanding the foregoing, in the event (i) the
Board shall determine prior to the Change in Control that the Accounting Firm is
precluded from performing such services under applicable auditor independence
rules or (ii) the Audit Committee of the Board determines that it does not want
the Accounting Firm to perform such services because of auditor independence
concerns or (iii) the Accounting Firm is serving as accountant or auditor for
the individual, entity or group effecting the Change in Control, the Board shall
appoint another nationally recognized public accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder).  If payments are reduced to the Safe
Harbor Cap, the Accounting Firm shall provide a reasonable opinion to Executive
that he or she is not required to report any Excise Tax on his or her federal
income tax return.  All fees, costs and expenses (including, but not limited to,
the costs of retaining experts) of the Accounting Firm shall be borne by the
Company.  If the Accounting Firm determines that no Excise Tax is payable by
Executive, it shall furnish Executive with a written opinion to such effect, and
to the effect that failure to report the Excise Tax, if any, on Executive’s
applicable federal income tax return will not result in the imposition of a
negligence or similar penalty.  In the event the Accounting Firm determines that
the Payments shall be reduced to the Safe Harbor Cap, it shall furnish Executive
with a written opinion to such effect.  The determination by the Accounting Firm
shall be binding upon the Company and Executive (except as provided in paragraph
(c) below).
 
(c) If it is established pursuant to a final determination of a court or the
Internal Revenue Service (the “IRS”) proceeding which has been finally and
conclusively resolved, that Payments have been made to, or provided for the
benefit of, Executive by the Company, which are in excess of the limitations
provided in this Section 4 (hereinafter referred to as an “EXCESS PAYMENT”),
such Excess Payment shall be deemed for all purposes to be a loan to Executive
made on the date Executive received the Excess Payment and Executive shall repay
the Excess Payment to the Company on demand, together with interest on the
Excess Payment at the applicable federal rate (as defined in Section 1274(d) of
the Code) from the date of Executive’s receipt of such Excess Payment until the
date of such repayment.  As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the determination, it is possible that
Payments which will not have been made by the Company should have been made (an
“UNDERPAYMENT”), consistent with the calculations required to be made under this
Section 4.  In the event that it is determined (i) by the Accounting Firm, the
Company (which shall include the position taken by the Company, or together with
its consolidated group, on its federal income tax return) or the IRS or (ii)
pursuant to a determination by a court, that an Underpayment has occurred, the
Company shall pay an amount equal to such Underpayment to Executive within ten
(10) days of such determination together with interest on such amount at the
applicable federal rate from the date such amount would have been paid to
Executive until the date of payment.  Executive shall cooperate, to the extent
his or her expenses are reimbursed by the Company, with any reasonable requests
by the Company in connection with any contests or disputes with the Internal
Revenue Service in connection with the Excise Tax or the determination of the
Excess Payment.  Notwithstanding the foregoing, in the event that amounts
payable under this Agreement were reduced pursuant to Section 4(a) and the value
of stock options is subsequently redetermined by the Accounting Firm (as defined
below) within the context of Treasury Regulation §1.280G-1 Q/A 33 that reduces
the value of the Payments attributable to such options, the Company shall
promptly pay to Executive any amounts payable under this Agreement that were not
previously paid solely as a result of Section 4(a) up to the Safe Harbor Cap.
 
8

--------------------------------------------------------------------------------


5. Withholding Taxes.  The Company may withhold from all payments due to the
Executive (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.
 
6. Reimbursement of Expenses.  If any contest or dispute shall arise under this
Agreement involving termination of a Executive’s employment with the Company or
involving the failure or refusal of the Company to perform fully in accordance
with the terms hereof, the Company shall reimburse the Executive on a current
basis (as incurred) for all reasonable expenses, including reasonable attorney’s
fees, the Executive incurs as a result of any controversy or claim between the
Executive and the Company relating to this Agreement regardless of the result
thereof; provided, however, that the Executive shall be required to repay
immediately any such amounts to the Company to the extent that a court issues a
final and non-appealable order setting forth the determination that the position
taken by the Executive was frivolous or advanced by the Executive in bad faith.
 
7. Scope of Agreement.  Nothing in this Agreement shall be deemed to entitle the
Executive to continued employment with the Company or its Subsidiaries, and if a
Executive’s employment with the Company shall terminate prior to a Change in
Control, the Executive shall have no further rights under this Agreement (except
as otherwise provided hereunder); provided, however, that any termination of a
Executive’s employment during the Termination Period shall be subject to all of
the provisions of this Agreement.
 
8. Successors; Binding Agreement.
 
(a) This Agreement shall not be terminated by any Business Combination.  In the
event of any Business Combination, the provisions of this Agreement shall be
binding upon the Surviving Corporation, and such Surviving Corporation shall be
treated as the Company hereunder.
 
(b) The Company agrees that in connection with any Business Combination, it will
cause any successor entity to the Company unconditionally to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.  Failure of the Company to obtain such assumption prior to the
effectiveness of any such Business Combination that constitutes a Change in
Control, shall be a breach of this Agreement and shall constitute Good Reason
hereunder and shall entitle the Executive to compensation and other benefits
from the Company in the same amount and on the same terms as the Executive would
be entitled hereunder if the Executive’s employment were terminated following a
Change in Control by reason of a Qualifying Termination.  For purposes of
implementing the foregoing, the date on which any such Business Combination
becomes effective shall be deemed the date Good Reason occurs, and shall be the
Date of Termination if requested by an Executive.
 
(c) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  If the Executive shall die while any amounts would be
payable to the Executive hereunder had the Executive continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to such person or persons appointed in writing by the
Executive to receive such amounts or, if no person is so appointed, to the
Executive’s estate.
 
9

--------------------------------------------------------------------------------


9. Notice.  (a)  For purposes of this Agreement, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given when delivered or five (5) days after deposit in
the United States mail, certified and return receipt requested, postage prepaid,
addressed as follows:
 
If to the Executive:  the address listed as the Executive’s address in the
Company’s personnel files.
 
If to the Company:
 
                                Southern Union Company
                                Attention:  Secretary
                                5444 Westheimer Road
                                Houston, TX 77056-5306
 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
(b) A written notice of the Date of Termination by the Company or the Executive
(“NOTICE OF TERMINATION”), as the case may be, to the other, shall (i) indicate
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated and (iii) specify the termination date (which date
shall be not less than fifteen (15) nor more than sixty (60) days after the
giving of such notice).  The failure by the Executive or the Company to set
forth in such notice any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company
hereunder or preclude the Executive or the Company from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.
 
10. Full Settlement.  The Company’s obligation to make any payments provided for
in this Agreement and otherwise to perform its obligations hereunder (i) shall
be in lieu of and in full settlement of all other severance payments to the
Executive under any other severance or employment agreement between the
Executive and the Company, and any severance plan of the Company, provided,
however, this Agreement shall not waive any other rights or benefits provided by
the Company to the Executive as of the date hereof, including without
limitation, the change in control vesting provided under the Company’s stock and
incentive plans or award agreements issued thereunder, and (ii) shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the Executive or others.  In no
event shall the Executive be obligated to seek other employment or take other
action by way of mitigation of the amounts payable to the Executive under any of
the provisions of this Agreement and such amounts shall not be reduced whether
or not the Executive obtains other employment.
 
10

--------------------------------------------------------------------------------


11. Employment with Subsidiaries.  Employment with the Company for purposes of
this Agreement shall include employment with any Subsidiary.
 
12. Survival.  The respective obligations and benefits afforded to the Company
and the Executive as provided in Sections 3 (to the extent that payments or
benefits are owed as a result of a termination of employment that occurs during
the term of this Agreement), 4, 5, 6, 8(c) and 10 shall survive the termination
of this Agreement.
 
13. GOVERNING LAW; VALIDITY.  THE INTERPRETATION, CONSTRUCTION AND PERFORMANCE
OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO THE PRINCIPLE OF
CONFLICTS OF LAWS, AND APPLICABLE FEDERAL LAWS.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE
VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT, WHICH OTHER
PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT.
 
14. Jurisdiction and Choice of Forum. The Executive and the Company irrevocably
submit to the exclusive jurisdiction of any state or federal court located in
Houston, Texas (Harris County) over any dispute or controversy involving this
Agreement.  Both the Executive and the Company (i) acknowledge that the forum
stated in this Section 14 has a reasonable relation to this Agreement and to the
relationship between the Executive and the Company and that the submission to
the forum will apply even if the forum chooses to apply non-forum law,
(ii) waive, to the extent permitted by law, any objection to personal
jurisdiction or to the laying of venue of any action or proceeding covered by
this Section 14 in the forum stated in this Section 14, (iii) agree not to
commence any such action or proceeding in any forum other than the forum stated
in this Section 14 and (iv) agree that, to the extent permitted by law, a final
and non-appealable judgment in any such action or proceeding in any such court
will be conclusive and binding on the Executive and the Company.  However,
nothing in this Agreement precludes the Executive or the Company from bringing
any action or proceeding in any court for the purpose of enforcing the
provisions of this Section 14.
 
15. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and all of which together shall constitute one
and the same instrument.
 
16. Miscellaneous. No provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and signed by
Executive and by a duly authorized officer of the Company.  No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.  Failure by Executive
or the Company to insist upon strict compliance with any provision of this
Agreement or the failure to assert any right the Executive or the Company may
have hereunder, including without limitation, the right of the Executive to
terminate employment for Good Reason (subject to the limitation in the lead in
of Section 1(i)) or the Company’s right to terminate the Executive for Cause
(subject to the limitation in the last sentence of Section 1(d)), shall not be
deemed to be a waiver of such provision or right or any other provision or right
of this Agreement.  Except as otherwise specifically provided herein, the rights
of, and benefits payable to, Executive, his estate or his beneficiaries pursuant
to this Agreement are in addition to any rights of, or benefits payable to,
Executive, his estate or his beneficiaries under any other employee benefit plan
or compensation program of the Company.
 
11

--------------------------------------------------------------------------------


17. Section 409A.
 
(a) To extent the Executive would otherwise be entitled to any payment that
under this Agreement, or any plan or arrangement of the Company or its
affiliates, constitutes “deferred compensation” subject to Section 409A of the
Code (“SECTION 409A”) and that if paid during the six months beginning on the
Date of Termination would be subject to the Section 409A additional tax because
the Executive is a “specified employee” (within the meaning of Section 409A and
as determined by the Company), the payment will be paid to the Executive on the
earlier of the six-month anniversary of the Date of Termination or Executive’s
death.  Similarly, to the extent the Executive would otherwise be entitled to
any benefit (other than a payment) during the six months beginning on the Date
of Termination that would be subject to the Section 409A additional tax, the
benefit will be delayed and will begin being provided on the earlier of the
six-month anniversary of the Date of Termination or the Executive’s death.  In
addition, any payment or benefit due upon the Date of Termination that
represents a “deferral of compensation” within the meaning of Section 409A shall
be paid or provided to the Executive only upon a “separation from service” as
defined in Treas. Reg. § 1.409A-1(h).  Each severance payment made under this
Agreement shall be deemed to be separate payments, amounts payable under Section
3 of this Agreement shall be deemed not to be a “deferral of compensation”
subject to Section 409A to the extent provided in the exceptions in Treasury
Regulations Section 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9)
(“separation pay plans,” including the exception under subparagraph (iii)) and
other applicable provisions of Treasury Regulations Sections 1.409A-1 through
A-6.
 
(b) Notwithstanding anything to the contrary in this Agreement or elsewhere, any
payment or benefit under this Agreement or otherwise that is exempt from Section
409A pursuant to Final Treasury Regulations Section 1.409A-1(b)(9)(v)(A) or (C)
(certain “reimbursements”) shall be paid or provided to the Executive only to
the extent that the expenses are not incurred, or the benefits are not provided,
beyond the last day of the Executive’s second taxable year following the
Executive’s taxable year in which the “separation from service” occurs; and
provided further that such expenses are reimbursed no later than the last day of
the Executive’s third taxable year following the taxable year in which the
Executive’s “separation from service” occurs.  Except as otherwise expressly
provided herein, to the extent any expense reimbursement or the provision of any
in-kind benefit under this Agreement is determined to be subject to Section 409A
of the Code, the amount of any such expenses eligible for reimbursement, or the
provision of any in-kind benefit, in one calendar year shall not affect the
expenses eligible for reimbursement in any other taxable year (except for any
life-time or other aggregate limitation applicable to medical expenses), in no
event shall any expenses be reimbursed after the last day of the calendar year
following the calendar year in which the Executive incurred such expenses, and
in no event shall any right to reimbursement or the provision of any in-kind
benefit be subject to liquidation or exchange for another benefit.
 

 


 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and Executive has executed this Agreement
as of the day and year first above written.
 
Southern Union Company
 


 
_________________________________
 


 


 
Name:____________________________
 
Title:_____________________________
 
_________________________________
[EXECUTIVE]
 

 

 
 
13

--------------------------------------------------------------------------------

 
 